In five related child protective proceedings pursuant to Family Court Act article 10, the father appeals from five orders of disposition of the Family Court, Queens County (Berman, J.), (one as to each child), all entered September 30, 1997, which upon five fact-finding orders of the same court, all dated February 25, 1997, made after a hearing, respectively finding that the father had neglected his five children, awarded the father supervised custody of three of the children and placed two of the children with the Administration for Children’s Services. The appeals bring up for review the fact-finding orders dated February 25, 1997.
Ordered that the orders of disposition are affirmed, without costs or disbursements.
*765Contrary to the father’s contention, the Family Court’s findings of neglect with respect to the youngest child were supported by a preponderance of the evidence (see, Family Ct Act § 1046 [b] [i]; Matter of Tammie Z., 66 NY2d 1). The evidence demonstrated that despite having knowledge of the mother’s recent history of drug abuse, the father failed to exercise a minimum degree of care in ensuring that the mother did not abuse drugs during her pregnancy with the youngest child (see, Family Ct Act § 1012 [f] [i] [B]). The father admitted that he did not know the mother’s case planner had recommended preventative drug counseling, which the mother did not attend, and admitted that he was totally unaware of any other recommendations made by the case planner. The court also properly made a finding of derivative neglect as to the other children (see, Matter of Nassau County Dept. of Social Servs. [Dante M.] v Denise J., 87 NY2d 73, 80).
The father’s remaining contentions are either unpreserved for appellate review or without merit. Miller, J. P., Altman, McGinity and Luciano, JJ., concur.